Citation Nr: 0914751	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  06-16 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left foot 
disorder.

2.  Entitlement to service connection for a right foot 
disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel

	



INTRODUCTION

The Veteran served on active duty from May 1953 to April 
1955.  The record indicates that the Veteran served in the 
Reserves from 1979 to 1991 with active duty from January 1991 
to March 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In July 2008, the Board remanded this matter to the RO for a 
VA examination and opinion of the feet.  After accomplishing 
the requested action to the extent possible, the RO continued 
the denial of each claim (as reflected in the September 2008 
and February 2009 supplemental statement of the case (SSOC)) 
and returned these matters to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The competent evidence of record does not indicate that a 
current left foot disorder is related to military service.

2.  The competent evidence of record does not indicate that a 
current right foot disorder is related to military service.


CONCLUSIONS OF LAW

1.  A left foot disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).

2.  A right foot disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

A January 2005 VCAA letter provided to the Veteran included 
the criteria for establishing entitlement to service 
connection for a bilateral foot disorder.  This letter also 
informed the Veteran of his and VA's respective duties for 
obtaining evidence.  In addition, a March 2006 letter 
notified the Veteran of how VA determines the disability 
rating and effective date if his claims are granted.  The 
Board notes that this portion of the duty to notify was 
satisfied subsequent to the initial AOJ decision.  The Board 
finds that this error was not prejudicial to the Veteran 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of the notice.  
Not only has the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of the statement of the case 
issued in May 2006 after the notice was provided.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or an SSOC, is 
sufficient to cure a timing defect).  For these reasons, it 
is not prejudicial to the Veteran for the Board to proceed to 
decide this appeal as the timing error did not affect the 
essential fairness of the adjudication.  The Board finds that 
the requirements of VCAA regarding the duty to notify have 
been met and that VA has no further duty prior to Board 
adjudication.

With regard to the duty to assist, the claims file contains 
some service medical records, VA treatment records, and VA 
examination reports.  VA attempted to obtain the Veteran's 
full service medical records from the National Personnel 
Records Center in June 1999 and from the VA Management Center 
in August 1999.  VA sent three letters to the Veteran in May, 
August and October 1999 stating that some of his service 
medical records could not be located and requesting the 
Veteran to provide any copies of service medical records in 
his possession.  The Veteran did provide some records in May 
1999 and January 2000.  The Board finds that the VA has 
attempted to secure all relevant documentation to the extent 
possible.  

Additionally, the claims file contains the Veteran's 
statements in support of his claim.  The Board has carefully 
reviewed such statements and it concludes that the Veteran 
has not identified other evidence not already of record.  
There is no other indication in the file that there are 
additional relevant records that have not yet been obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been developed properly and sufficiently in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim. 

II.  Merits of the Claims for Service Connection

The Veteran filed a claim for a bilateral foot condition in 
December 2004.  He contends that he injured his feet during 
active duty in 1991.  The RO denied the claim in an August 
2005 rating decision.  The Veteran appeals this decision.

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

A VA medical examination was conducted in June 2005, and X-
rays were obtained that revealed minute bilateral calcaneal 
spurs.  The examiner noted that there was no clinical 
evidence of plantar fasciitis currently in the left foot with 
normal examination, but did note a diagnosis of plantar 
fasciitis in the right foot.  However, a VA examiner in 
August 2008 indicated that he could find no evidence of a 
chronic foot condition, although that examiner did again note 
the presence of minute bilateral plantar calcaneal spurs 
based on the June 2005.  Despite the absence of clinical 
findings on physical examination in August 2008, the Board 
finds that the 1995 X-rays findings noted at that time meet 
the low threshold for establishing current diagnosis of a 
bilateral foot disorder.

The Veteran's service treatment records show that the Veteran 
injured his right heel during active duty.  Specifically, the 
evidence shows that the Veteran injured his foot jumping into 
a firing position to stop a student from engaging in an 
unsafe act.  See State of Medical Examination and Duty Status 
Form dated in March 1991.  The Veteran complained of 
bilateral heel pain and bruised heels with the right heel 
worse than the left for two to three weeks.  In April 1991, 
the Veteran was diagnosed with right plantar fasciitis.

The Board has considered whether the evidence reflects a 
relationship between the in-service complaints and the 
Veteran's current bilateral disorder.  However, in August 
2008, a VA examiner asserted that no opinion could be offered 
without resorting to mere speculation.  The Board notes that 
a possible connection or one based on "speculation" is too 
tenuous a basis on which to grant service connection . The 
reasonable doubt doctrine requires that there be a 
"substantial" doubt and "one within the range of 
probability as distinguished from pure speculation or remote 
possibility."  38 C.F.R. § 3.102; see also Obert v. Brown, 5 
Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 
459, 462 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996) (holding that any medical link that is speculative, 
general or inconclusive in nature is of no probative value 
and not a sufficient basis to grant service connection).

The only evidence that indicates the Veteran's bilateral foot 
disability is related to active military service is from the 
Veteran's own statements.  Lay persons can provide an account 
of observable symptoms, such as in this case pain in his 
feet.  See Caldwell v. Derwinski, 1 Vet. App. 466, 469 
(1991).  However, even when a veteran is asserting continuity 
of symptomatology after service, there still must be medical 
evidence relating a current disability to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  As discussed above, a competent VA health care 
specialist considered the veteran's reported history, and 
conducted a thorough physical examination, but was unable to 
relate any current foot disability to service.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt rule is not for application.  
See Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001); 
see also 38 U.S.C.A. § 5107.  Accordingly, the Board finds 
entitlement to service connection for a bilateral foot 
disorder is not warranted.    


ORDER

Entitlement to service connection for a left foot disorder is 
denied.

Entitlement to service connection for a right foot disorder 
is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


